Citation Nr: 1231156	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-19 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for early patellofemoral syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to January 2005.

This matter came to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2009 and March 2011.

In a May 2012 rating decision, the RO granted entitlement to service connection for anxiety disorder, assigning a noncompensable rating, effective January 20, 2005, and a 30 percent rating, effective June 6, 2011.  The grant of service connection for anxiety disorder constitutes a full award of the benefit sought on appeal with regard to the issue of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and situational depression, claimed as nerve and sleep disturbance.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative have submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Early patellofemoral syndrome, left knee, was not manifested during service, and is not otherwise related to the Veteran's active service.



CONCLUSION OF LAW

Early patellofemoral syndrome, left knee, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In July 2005 a VCAA letter was issued to the Veteran.  Such letter predated the rating decision.  Id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In March 2006, the Veteran was issued notice of the evidence necessary to support a disability and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Subsequent to the November 2009 Remand, another VCAA notice was issued to the Veteran in June 2010.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the November 2009 and March 2011 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the December 2005 rating decision, the RO referenced a January 2005 separation examination report and other service records which did not reference the knee; however, such records are not included in the service department records envelopes.  In March 2010, the RO/AMC attempted to obtain the missing records; however, it was indicated that such records were unable to be located.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Otherwise, the evidence of record contains the remaining portions of the Veteran's service treatment records and post-service VA treatment records.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains a VA examination performed in May 2011 pertaining to his left knee claim.  Such examination report is thorough and contains sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In July 2005, the Veteran filed a formal claim of service connection for, in pertinent part, "6 stitches in left leg" that he reported occurred in January 2005.  He did not specifically claim a "left knee" disability.

As detailed hereinabove, the Veteran's January 2005 separation examination report was previously of record but is now unable to be located.  In the December 2005 rating decision, the RO noted that service treatment records were negative for a knee disability or complaints.  On December 2002 and January 2005 Reports of Medical History, which are of record, the Veteran checked the 'No' boxes for 'bone, joint, or other deformity,' and 'knee trouble.'  On the January 2005 Report of Medical History, the Veteran reported that he had been treated in an emergency room for "stitches in ankle" but no further information was provided.  The examiner noted no significant medical history.  

In November 2005, the Veteran underwent a VA examination pertaining to complaints related to the left knee and back.  He stated that he developed pain in his knee about the same time he developed back pain and he continued to have knee pain.  He denied any weakness, stiffness, swelling, heat or giving away.  He stated that it does not lock or have loss of endurance.  It pops occasionally without pain.  He does not take medication nor use a brace.  There was no evidence of inflammatory arthritis or dislocation or subluxation of the patella.  The physical examination was essentially normal, although the examiner noted that symptoms were referable to the parapatellar region.  An x-ray of the knee showed perhaps slight narrowing of the patellofemoral joint and the lateral patella facet was a little bit longer that the medial as seen on the sunrise view.  Findings were normal otherwise.  The examiner diagnosed early patellofemoral syndrome, left knee.  The examiner did not provide an etiological opinion.

The Board notes that the Veteran underwent a separate November 2005 VA examination pertaining to residuals of laceration of the left ankle.  He reported that he had a laceration to his lower leg in January 2005.  He reported that he dropped a multi-tool instrument which landed on the lower medial aspect of his left leg.  This required stitches.  On examination, there was a well-healed barely visible 8 x 6 millimeter scar located on the lower leg medially.  The scar was above the ankle and did not cause any impairment in the ankle range of motion.  The examiner diagnosed scar left lower leg medially due to laceration.  

The Board notes that in the December 2005 rating decision, the RO granted entitlement to service connection for scar, left ankle laceration, and denied entitlement to service connection for early patellofemoral syndrome, left knee.  Service connection was also established for early degenerative disc disease L5, rated 10 percent disabling, in light of the presumptive provisions for arthritis.  See 38 C.F.R. §§ 3.307, 3.309.

In May 2011, the Veteran underwent a VA examination.  The examiner could not find anything in the service treatment records concerning the left knee.  No records turned up an indication that he had ever been seen or complained about his left knee.  The Veteran reported that he gets an ache in his knee, which comes and goes with ambulation.  He gets no true flare-ups and has no incapacitating events.  He denied an injury or surgery.  A physical examination was essentially normal and an x-ray examination was normal.  The assessment was normal left knee.  The examiner stated that there is no indication in the service treatment records that the Veteran ever complained about his knee and therefore his left knee was not caused by or a result of military service.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for left knee disability.  As detailed, service treatment records do not reflect any complaints or treatment related to the left knee, and on separation the Veteran specifically denied any knee complaints and no knee disability was reflected by the in-service examiners.  While the Veteran filed a claim of service connection over 6 months after separation from service, he did not specifically voice any complaints related to the knee, rather he just claimed leg stitches.  It was not until he underwent a VA examination in November 2005, over 10 months after separation from service, that he voiced complaints related to the left knee.  At such examination, he did not report an injury, but rather reported that he developed pain during service.  Moreover, while the Board has given consideration to the presumptive provisions for arthritis, as arthritis of the knee has not been diagnosed, the presumptive provisions do not apply.  See 38 C.F.R. §§ 3.307, 3.309.

As detailed, the Veteran underwent another VA examination and the examiner opined that his current knee problems are not due to service.  The Board acknowledges that the examiner relied on the absence of evidence to conclude that the Veteran's left knee was not caused by service.  Nonetheless, the examiner's opinion is supported by positive service medical records; thus, the opinion is probative and persuasive.  In this regard, the Board reiterates that the Veteran's January 2005 Report of Medical History notes no evidence of any 'bone, joint, or other deformity' and no evidence of any 'knee trouble'.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Furthermore, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his left knee disability and service.  In adjudicating this claim, the Board must assess the competence and if appropriate, the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology in service.  But the Board finds that the Veteran's assertions of experiencing knee problems in service are in direct contradiction to a specific denial of knee trouble on separation and a lack of any complaints until over 10 months after separation from service.  Thus such assertions offered in support of his claim are less credible than statements offered at the time of separation.  His current statements are entitled to less probative weight.  Moreover, the Veteran is not competent to relate his current left knee problems to service.  The Veteran is not a medical provider with medical expertise so as to diagnose his current left knee disorder and relate his symptoms to symptoms he experienced in service.  Given the medical complexity of the matter at hand, medical expertise is required.  In any event, as detailed, a VA examiner reviewed the claims folder and determined that it was not likely that his current left knee problems are due to service.  The Board has weighed the Veteran's assertions as to in-service and post-service symptomatology, with the medical evidence, to include service treatment records, VA examination reports, and the VA medical opinion of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and as such, is of less probative value here.  A left knee disability was not diagnosed until over 10 months after separation from service.  The clinical and documentary evidence post service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, the preponderance of the evidence is against a finding that the Veteran's left knee disability is causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for early patellofemoral syndrome of the left knee is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


